uil -0501 rat jul internal_revenue_service technical_advice_memorandum district_director taxpayer's name taxpayer's address taxpayer_identification_number tax years date of conference legend a t o i a t o l a m l a t g i i m i g i r i e i z i o i s u x d t n i i d o e r o issue sec_1 did certain letters sent in cooperation between the exempt_organization x and an active candidate for political office a during a's campaign constitute intervention in a political campaign within the meaning of sec_501 of the internal_revenue_code hereafter code and sec_1 c -1 c regulations iii of the treasury regulations hereafter did x by providing the candidate for public_office a with the names and addresses of those who respond to the mailing of letters in question constitute intervention in a political campaign within the meaning of sec_501 sec_1 c -1 c iii of the regulations of the code and do the acts involved in issue sec_1 and above constitute private benefit to the candidate a political_party i with which he is affiliated within the meaning of sec_501 c -1 c of the regulations of the code and section or to the do the sanctions provided under sec_4955 of the code apply to x under the facts involved in issue sec_1 and above do the sanctions provided under sec_4955 of the code apply to managers of x who knowingly participated in the acts involved in issue sec_1 and above to what extent should x or its managers be granted relief by virtue of the application of sec_7805 of the code to the extent of any adverse conclusion under sec_501 c to the technical_advice_memorandum of and or the ruling letter of date issued to xxx reference is specifically made or of the code o2l a issue sec_1 through facts x is a non-profit corporation organized and existing under it was incorporated on february the law of c exempt from federal_income_tax under sec_501 code by virtue of a determination_letter from the service dated november x was granted exemption on the basis of an educational purpose to conduct and sponsor research on the social and economic forces in the country and the governmental interaction with these forces of the is xx an advertising agency specializing in direct mail fund raising contacted x in april to determine if x would be interested in a fund raising package signed by a _a announced his candidacy for the t nomination for the office of k on april the same month as z's initial contact with xx x and a agreed to the fund raising arrangement proposed by the initial fund raising package is discussed in greater z managed the conduct of the direct mail detail hereafter campaign including the design of the fund raising package the initial package was sent by x as a prospect mailing ie a mailing sent to potential donors who had not previously contributed to x the prospect mailing lists were obtained in some instances by x paying rental fees for lists owned by others and in other instances by x exchanging its list with other list owners housefile version of the prospect mail package the housefile version was mailed to persons who had previously contributed to xx a third version of the package was a the housefile mailing dated date reached big_number the prospect mailings were made in batches the addresses batches sent out on june march big_number addresses date and date date date date were sent to a total of the prospect mailings sent out on date and date ol date date were sent to a total of big_number addresses were sent to a total of big_number addresses on august november the second prospect package was mailed date date date date date and october together all of the prospect and housefile mailings reached a grand total of big_number addresses how many of these packages were mailed to the same address to a total of big_number addresses there is no information on the batches sent out and taken the date housefile mailing cost dollar_figure to x and produced gross_income of dollar_figure resulting in net_income of dollar_figure from charitable donations prospect mailings was dollar_figure based on direct costs of dollar_figure and gross_income of dollar_figure the net_income does not include indirect_costs such as overhead resulted in the addition of over big_number donor names to the housefile and the second prospect package added big_number donor names to the housefile list the first prospect mailing the net_income from the initial fund raising package consisted of several each was of equal prominence as the return addressee although each the package was mailed in an envelope which showed elements both title a and x was listed on a separate line the address used on the return envelope was that of the x primary letter inside the package was a four page letter printed on the letterhead of title a and was signed by a package also contained a four page brochure titled b by a and x the package also contained a survey questionnaire to be mailed back by the recipient indicating the recipient's view of various political issues and whether the recipient would describe him herself as liberal conservative libertarian or other the the substantially_all of the revenues of x are raised from contributions from the public contributions and grants of dollar_figure million from private_foundations dollar_figure million from business corporations dollar_figure million as major gifts from individuals excluding direct mail and dollar_figure million from direct mail support on the housefile as direct mail solicitation is an important component of x's total in x received is apparent lo revenues of dollar_figure million for used to develop the housefile list most revenue from direct mail solicitations is generated by the housefile mailings the prospect mailings are engaged in for the purpose of developing the housefile rather than as a moneymaker alone mailed big_number letters to prospects big_number letters to prospects the prospect mailings are in x mailed in xx x has had a working relationship with a for a number of years prior to the mailings in question here x used a's signature on fund raising letters mailed in and was a candidate for k in and using a's signature in was discussed the possibility of a x states that a's signature was considered a good one for xx to use for several reasons of a’s signature had been positive recognition in with potential donors x's prior experience with the use further a had high name both a and x reviewed and approved all direct mail packages drafted by x's agents before they were mailed by x the packages stated that the survey responses would be tabulated and provided to a and others this was never done although although the direct mail campaign began in june was executed on behalf prior thereto the agreement between x and a was agreement provides agreement between a and x was not reduced to writing until a memo of understanding dated july of a and x only a verbal agreement that in exchange for_the_use_of a's signature x will provide a with a one time use of the names and addresses of all donors and non-donors respondents to any mail sent over a's signature under the a x fund raising letter the use of a's signature is not a x endorsement of a nor is a endorsement of x signature with day written notice the agreement also provided that it a reserved the right to pull the a the july a the pursuant to the july agreement a had received by early august approximately big_number names of donors generated by the a x direct mail campaign however a did not limit his use of the names he received from x to a one-time use oe - - as provided by the terms of the agreement added the names permanently to a's campaign mailing list used them more than once the parties provided that x was to be compensated for the multiple use of donor names by a's campaign this was to be accomplished by the transfer of big_number names of donors to a's campaign for one time use in x's direct mail prospect program accordingly a new agreement between rather a’s campaign and the multiple use by a’s campaign of the x donors names seeding is seeding is resulted because x had not employed a technique called seeding to monitor multiple use of names a technique -used by organizations conducting direct mail fund raisers to monitor use of names that have been rented to or exchanged with another organization placing dummy names in the rented or exchanged list transferor organization will detect multiple use of its rented or exchanged names when the seeded or dummy names receive multiple mailings x had not previously used seeding when lists were transferred to political figures in consideration for their endorsements on x's direct mail fund raising campaign as a result of the problems associated with a's campaign's multiple use of x's donor names x now employs seeding as a standard technique with political figures who endorse x's direct mail fund raising campaigns a standard industry practice of the the a x prospect mailing gained x big_number new donors and big_number non-donor responses as of july mailing produced big_number responses with donations donor respondents to the mailing were given to a's campaign in accordance with the agreement informed x that a did not care to receive the names of non-donor respondents at some point a's campaign the a x housefile names of x's policy of providing a one-time use of a response generated mailing list as compensation_for the use of such persons signature on the direct mail campaign has been x's standard compensation arrangement for a number of years policy has been uniformly applied without exception since this f x considers the use of signatures of certain elected officials to be important to its direct mail fund raising effort for competitive reasons x feels compelled to adequately compensate these elected officials for their signatures from to mid-1997 x has used the signatures of a number of elected officials and public figures in its fund raising letters in addition to that of a and prospect mailings j because their views on important topical issues coincide with the views x believes are held by prospective donors contained on x's donor lists more elected officials x states that these individuals were chosen primarily each year x has used the signature of one or such names included d for both house file and f h e g x has submitted information suggesting that the x a fund it was z's raising campaign was conducted in an ordinary and customary manner typical of its other fund raising efforts idea to propose the test mailing using a's signature to x based on z's understanding that other groups were having good financial results with a signed prospect packages was not initiated at a's request prospect mailings were handled in the same fashion as other prospect mailings using high profile signers for the x prospect mailings handled by the placement of a's name on the carrier envelope the heading of the solicitation letter and other places in the prospecting package is consistent with the placement of high name recognition signature on other prospect mailings even co- ownership of the results of a prospect mailing is the consideration frequently necessary to secure the cooperation of a high profile signer the contract all matters relating to the a z’s representative also stated that multiple use or information from the a campaign direct mail fund raising he stated professional also has some bearing on this matter that a had the most powerful signature in the t market and those of allied interests in and many direct mail vendors were aware that a's signature was hot and were interested in obtaining it for their own client for fund raising purposes b issue o2 f - - the principal officers of the x are l its president m its executive vice its vice president and treasurer and o president and chief operating officer is managed by these officers out on a test basis is evaluated by m the a x letter in a direct mail campaign names as compensation to the signer of the letter is adopted by senior management l m’s nearly years experience in the direct mail business led him to understand the value of certain signatures written by the vendor and then approved by l others at x the direct mail campaign a prospect package that is mailed m recommended the use of the text of the a x letter was and ‘the one time use of a policy and o and m m the affidavit of m describes his general responsibility at x for the direct mail campaign but does not describe his specific involvement with the a x direct mail fund raising campaign the above named officers of x were aware that some tax ramifications were associated with the a x fund raising letters however they were not specifically aware that the a x letter would result in irs challenge accordingly they held no internal discussions or meetings regarding tax ramifications that direct mail effort the previously issued x technical_advice_memorandum and favorable ruling received by x all the officers were acquainted with of law and analysis sec_501 of the internal_revenue_code provides for recognition of exemption of organizations organized and operated exclusively for charitable religious educational and other stated purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distribution of statements any political -9- campaign on behalf of public_office or in opposition to any candidate for sec_1 c -1l c of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if primarily in activities which accomplish one or more exempt purposes specified in sec_501 of the code organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages an sec_1 c -1 c i of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if is an action_organization it sec_1 c -1 c iii of the regulations provides that an organization is an action_organization if participates or intervenes directly or indirectly in any political campaign on behalf of or in opposition to any candidate for public_office office means an individual who offers himself or is proposed by others as a contestant for an elective_public_office whether such office be national state or local activities which constitute participation or intervention in a political campaign on behalf of or in opposition to a candidate include but are not limited to the publication or distribution of written or printed statements or the making of oral statements on behalf of or in opposition to such candidate the term candidate for public it sec_1 c -1 d ii of the regulations provides that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a pubic rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or person controlled directly or indirectly by such private interests is not p72 ao sec_4955 of the code imposes on each political_expenditure by a sec_501 organization a tax equal to percent of the amount thereof organization effective for tax years beginning after december in public law added code section this tax shall be paid_by the sec_4955 of the code imposes on the agreement of is any organization_manager to the making of any expenditure knowing that it a political_expenditure a tax equal to percent of the amount thereof unless such agreement is not willful and is due to reasonable_cause this tax shall be paid_by any organization_manager who agreed to the making of the expenditure sec_4955 of the code provides in general that the term political_expenditure means any amount_paid or incurred by a sec_501 organization in any participation in or intervention in including the publication or distribution of statements any political campaign on behalf of any candidate for political office or in opposition to sec_53_4955-1 of the foundation and similar excise_taxes regulations the regulations provide that the excise_tax under sec_4955 on the agreement of any organization_manager to the making of a political_expenditure by a sec_501 organization is imposed only in cases where- i a tax is imposed by sec_4955 ii which the manager agrees is the organization_manager knows that the expenditure to a political_expenditure and iii cause the agreement is willful and not due to reasonable sec_53_4955-1 of the regulations provides in part that an organization_manager is considered to have agreed to an expenditure knowing that it a political_expenditure only if- is ollh ue a the manager has actual knowledge of sufficient facts so that based solely on these facts the expenditure would be a political_expenditure the manager is aware that such an expenditure under b these circumstances may violate the provisions of federal tax law governing political_expenditures and the manager negligently fails to make reasonable c attempts to ascertain whether the expenditure is political_expenditure or the manager is aware that it political_expenditure a is a sec_53_4955-1 of the regulations provides that an it is voluntary conscious and intentional organization manager's agreement to a political_expenditure is willful if motive to avoid the restrictions of the law or an incurrence of any_tax is necessary to make an agreement willful however an organization manager's agreement to a political_expenditure is not willful if the manager does not know that it a political_expenditure no is sec_53_4955-1 of the regulations provides that an organization manager's actions are due to reasonable_cause if the manager has exercised his or her responsibility on behalf of the organization with ordinary business care and prudence sec_53_4955-1 of the regulations provides in part that an organization manager's agreement to an expenditure is ordinarily not considered knowing or willful and is ordinarily considered due to reasonable_cause if the manager after full disclosure of the factual situation to legal counsel relies on the advice of counsel expressed in a reasoned written legal opinion that an expenditure is not a political_expenditure under sec_4955 respect to an expenditure does not by itself give rise to any inference that an organization_manager agreed to the making of the expenditure knowingly willfully or without reasonable_cause however the absence of advice of counsel with aas revrul_78_76 1978_1_cb_377 holds that a foundation_manager a trustee of a private_foundation a_trust who representing both himself and the trust willfully and without reasonable_cause sells property he owns to the trust knowing that the sale is an act of self-dealing under the internal_revenue_code participation of foundation managers by sec_4941 well as the sec_4941 is liable for both the tax imposed on the as tax under situation and of rev 1978_1_cb_154 the exempt_organization is held to be engaged in the participation or intervention in a political campaign because the organization's questionnaire or voters guide shows bias in favor of one candidate or another revrul_80_282 1980_2_cb_178 holds that the publication of the organization's newsletter concerning a broad range of political issues did not constitute the participation or intervention in a political campaign under the specific facts of that ruling analysis issue a announced his candidacy for public_office on april iii of the regulations sec_1 c -1 c defines the term candidate for public_office as an individual who offers himself or is proposed by others as for an elective_public_office whether such office be national state or local the same definition is also found in sec_53_4945-3 a of the foundations and similar excise_tax regulations at the time that the fund raising letters were produced and mailed by x thus a was clearly a candidate for public_office a contestant an organization may be found to have participated or intervened in a political campaign even though it organization's intention in conducting such activities to further its exempt_purpose rul 1967_1_cb_125 the service held that the organization's activity in in rev is the oan evaluating the qualifications of all potential candidates and then selecting and supporting a particular slate of candidates constitutes participation in a political campaign the service reached this conclusion notwithstanding that the selection process may have been completely objective and unbiased and was intended primarily to educate and inform the public about the candidates the bar of the city of new york v commissioner 858_f2d_876 cir cert_denied 490_us_1030 held that the organization's activity in rating candidates for judicial office even though nonpartisan and in the public interest constituted participation or intervention in a political campaign similarly the second circuit in the association of 2d revrul_76_456 1976_2_cb_151 describes an organization having an educational purpose of elevating the standards of ethics and morality that prevail in the conduct of campaigns for election to office however if the organization solicits the signing or endorsement of its code of -fair campaign practices by candidates it will fail to qualify for exemption because of such activity and subsequent publication thereof which constitutes the participation or intervention in a political campaign which may not be excused or avoided merely because that the organization regarded its activity as furthering its exempt_purpose assuming that x did not intend to further a’s political campaign x may still be deemed to have participated or intervened in a political campaign even if its purpose for the a x direct mail fund raiser was both further its exempt educational purpose and generate revenues based on the authority cited in the preceding paragraphs an organization is not excused from acts of political campaign intervention because the organization had a good purpose intervention is not overcome by a good purpose political campaign for example in both revrul_67_71 and bar of the cit supra it was clear that the intervention had some new york value to the public and was not necessarily motivated by purely partisan intentions in revrul_67_71 it was clearly stated that the information regarding which candidate was best of os im qualified was intended primarily to educate and inform the public about the candidates supra it was clear that the second circuit considered the ratings of judicial candidates based on their legal background to be of value when at page it stated in bar of the city of new york the members of this panel empathize with efforts of such association to improve the administration of justice we recognize however that it is not within our province to grant bar associations a tax exemption that congress has not seen fit to grant a public statement disseminated by a charity may serve more even though one such purpose is proper and than one purpose eg a so-called dual-purpose communication furthers the organization's exempt_purpose the public statement may nonetheless constitute prohibited campaign intervention for example a written or broadcast message may be both educational and constitute intervention in a political campaign as another example more closely on point a communication may serve legitimate fund raising purposes of the organization yet may also constitute prohibited campaign intervention example jargon and catch phrases contained in an organization’s fund raising letters may demonstrate evidence of bias and constitute improper political campaign intervention even if the organization contended contributions received in response to the letters were used only to finance nonpartisan educational activities thus the fact that the statements made in the letters in question here were coupled with a request for donations to x and a survey and the fact that the fund raising campaign was successful cannot insulate the letters from inquiry as to whether they also constitute prohibited campaign intervention for as as to whether any particular letter constitutes campaign intervention it has long been held that the determination of whether a public communication made by organization constitutes intervention in a political campaign for purposes of sec_501 of the code is made on the basis of all the surrounding facts and circumstances rul cited above this determination for purposes of or on behalf of an see rev llb sec_501 does not hinge on whether the communication constitutes express advocacy for federal election law purposes to the effect of the communication as support for express or implied rather for purposes of sec_501 one looks a candidate for public_office is a whole including whether or opposition to a number of published rulings have found there to be in revrul_76_456 participation or intervention in a political campaign despite lack of express advocacy on behalf of or opposition to the election of a specific candidate described above the mere publication of the names of candidates for election who endorse or sign the organization's code of ethics is deemed to be participation or intervention in a political campaign in the nature of an attempt to influence voter opinion in favor of those who signed the code and in opposition to those who did not sign revrul_78_248 c b the exempt_organization is held to be engaged in the participation or intervention in a political campaign merely because a candidate questionnaire or a voters guide shows some bias in favor of one candidate or another the service held that the conduct of public forums involving statements by qualified congressional candidates could be conducted in such a manner as against a particular candidate forum would constitute political campaign intervention or participation in spite of the failure to explicitly propose the election or defeat of any candidate to show bias or preference for or in such a case the public in situation and of rul c b similarly in rev in revrul_80_282 the service held that the publication of the organization's newsletter concerning a broad range of political issues did not constitute the participation or intervention in a political campaign newsletter is devoted to the listing of the voting records of all incumbent members of congress on selected legislative issues together with an expression of the organization's position on such issues congressional member voted in accordance with the organization's position on the issue not refer to elections campaigns or candidates the publication also indicates whether the the newsletter is nonpartisan and will one issue of the the service ak of revrul_78_248 contrasted the holding in this ruling to that of situation and rul are that the newsletter is distributed to relatively few persons no attempt is made to target the publication of the newsletter toward particular areas where elections are being held it doesn't name incumbents for re-election includes all office holders and makes no comparison with other candidates the distinguishing features of rev revrul_80_282 is distinguishable from the facts of this the newsletter in the ruling is distributed only to a few case thousand people letters to coincide with an election campaign raising letters do campaign following paragraphs the newsletter in the revenue_ruling is not published in this case x's fund in fact coincide with the a's election there are other important differences discussed in in the subject case x mailed big_number the issue of campaign intervention often focuses on whether the content slant and context of the comments of -a fund raising letter constitute intervention in a political campaign other organizations much like x have argued that the catchwords and commentary contained in the fund raising letters were necessary to attract the financial support of the targeted audience consideration of whether statements of the organization were contemporaneous with election periods and were biased against certain candidates or in favor of other candidates factors of importance to these issues include a's authorship of the letter and the language chosen by a is the most determinative aspect of the letter in terms of whether it involves political campaign intervention this letter is not just about positive attributes or characteristics associated with a or negative attributes associated with a's opponent but additionally it represents an affirmative statement by candidate a himself during a's campaign forum for a signature at the bottom of the letter the letter is most likely read by the recipient as fully representative of a's opinion and expression various issues that sound very much like his campaign a letter on a's letterhead and with a's in the letter a takes a position on this is it isa statements following the prospect version of the a x letter contains the i want to start by abolishing the departments of education housing and urban development energy and commerce but i am committed to giving you the reform you want and america needs i will use the results - the political heat turned up in washington - and your support - - to keep families not bureaucrats should control what their children are taught lets reform the structure of the federal government by sticking to the basics of defense foreign affairs and fighting crime thus x assisted a by distributing statements that are very much like his campaign statements positions and rhetoric at the time the letters were mailed a was more than a politician he was a candidate for elected office as such he was highly visible to the public and closely connected in the public mind with his campaign effort recipients of the a x letter would naturally associate the statements of the letter as indistinguishable from a's election effort as stated earlier the letter does not directly urge the election or the defeat of either candidate nevertheless by featuring the a signature and using the first person with a text in the letter sounding very much like campaign rhetoric the fund raising letter is inextricably tied to the election of the signatory of the letter further the association of the statements by a in the letter with the campaign is made all the more likely by reference to negative associations with a's opponent opponent is mentioned by name in a negative light three times in the letter and once in the attached b a him or me quality to this letter a contest likely to evoke an there is a's ae by directly naming the principals to the election association with the election campaign in the mind of the recipient in the text or by virtue of the signature the association of the message of the letter to the election is greatly strengthened as mentioned above the wording of the political message by a has the flavor of campaign rhetoric which also adds to the picture of a campaign contest the a x letters include the following language which could be interpreted as opposition to a's opponent the incumbent holder of k i_want to change how washington taxes spends and regulates but with a’s opponent in the white house true reform will not come easily together it requires all who want it to work even though there is no explicit call for the defeat of a's opponent the language cited above suggests action by the recipient to oppose a's opponent the fact that the letters were sent out under the joint secondly the is appropriate to attribute the this position is based on either of first a essentially was x’s agent for fund letterhead of a and x but were signed only by a does not change the analysis made above two principles raising purposes such that it statements made by a in the letters to x statements made by a in the letter may not be directly attributable to x but x still engaged in prohibited campaign intervention by distributing a’s statements that constituted political campaign activities on behalf of a and in opposition to his opponent the facts at issue is analogous to the issues that arise when a candidate is invited to speak at an organization event supposedly not in his capacity as a candidate but as office holder or expert in public policy organization must ensure that the candidate speaks only in his her individual capacity at the event and that no campaign activity occurs in connection with the event x’s use of a as a fund raising spokesman under in such case in contrast with a public the the a x letters there is no doubt that a is engaged in campaign activities for the reasons discussed in the preceding paragraphs the service has had a concern with the use of words like conservative liberal leftist far right pro-life or pro-choice as a means of supporting in a disguised manner a particular political_candidate liberal labels may be used to attack a candidate and support another candidate statements by a during a's campaign regarding election issues and negative statements about a's opponent x's fund raising letter uses politically loaded language and words prospect letter had two references to persons of one political persuasion both in close proximity to a's opponent in the text of the letter opponent is described as follows on page of the letter the first line a's in addition to including affirmative the use of conservative or the original _ a's opponent who campaigned as a reformer has become the spokesman for the status quo two lines later persons of one political persuasion are described as follows the liberals spent the last years tinkering spending and writing laws to create a great society but all we have gotten is debt and despair their thirst for special interest legislation cracks the fragments of our cultural unity rather than ‘one nation under ged' we have become a nation of unconnected special interest groups thus the text puts persons of one political persuasion in a bad light and indirectly connects them to a's opponent by indirectly challenging the assertion that he links him as the spokesman for the status quo even closer spatially on the page entitled b where it that the link becomes is stated is new or different and it but with well organized liberals in the senate and a's opponent in the executive branch - - true reform will not come easily there are other statements contained in the house prospect mailing letter that have political meaning statement puts a's opponent in a negative light by associating him with special interests the following already a's opponent and the special interests who profit from the current system like the national education association are fighting pitched battles to protect the turf that has made too many of them rich and powerful at other points in the letter a as author of the letter makes declarative statements concerning the issues he supports he supports actions affecting government by elimination of certain existing conditions specific type of government enunciated values and a position on relations with other governmental bodies linked in this letter to his friend who is the same political_party as a he adopts the belief of x ina a former leader of moreover a is in summary the content and the timing of the letters in question constitute prohibited political campaign intervention statements made in the letters supported a’s political agenda and criticized the opposing candidate the letters were sent during the period of a’s primary_election as well as the general election up to october july and august of and mailings in september the total of all letters were sent to million addresses many of recipients of such statements could be assumed to be eligible voters in the up-coming election in that the election was a national election as opposed to a district or state-wide election as stated earlier a’s signature of the letter is the most determinative factor as to political campaign intervention it represents a forum for a to present positive aspects of his candidacy and negative aspects of his opponent there were also mailings in accordingly we hold as follows the a x direct mail fund raising letters constitute intervention in a political campaign within the meaning of sec_501 of the internal_revenue_code issue a's campaign received from x the mailing list containing a's campaign was a’s campaign used approximately big_number names by august these names in its fund raising efforts limited to a one time use of the names according to the contract between the parties a's campaign exceeded this use and we may assume that for purposes of this memorandum that a's campaign exercised more or less unrestricted use of the names during the campaign period x was compensated for the excessive use of the donor names by means of the transfer of big_number names of donors to a's campaign_to x for a one time use of such names for a fund raising effort on behalf of x in its prospect program near the end of july the question of political campaign intervention relates to the transfer to and use by a's campaign of x's donor whether names was a legitimate business transaction and the use of x's donor names in exchange for a's signature and the one time use of big_number campaign donor names of a by x is value exchange a fair market x has customarily exchanged its donor name list with it political figures who have signed the fund raising letters its prior history in this regard is deemed reasonable then most likely the actions with respect to this case would be deemed reasonable the donor list appropriate business transaction in regard to this question political figures in the past as a means of promoting its direct mail fund raising campaign second we know that the sale_or_exchange of lists between exempt_organizations for fund raising purposes is not an uncommon practice a question of fact whether the use of in essence a renting of the list first x has used the names of we can make two observations an is if is in summary as to the subject casé we do not see why in general the transfer of the use of the organizations' donors list generated by virtue of the a x fund raising mailing would not be considered an appropriate and legitimate business transaction care should be taken however to distinguish the situation one example is where a candidate is given an unfair advantage where mailing lists have been made available on an exclusive basis which would deny their access to other potential candidates there is the issue of whether x favored a's campaign by not using ordinary and prudent business practices in the direct mail fund raising industry to limit the overuse of the donor list by utilizing the seeding technique x could have protected itself against the overuse of its donor list and thus maintain its proprietary interest in any case x was able to discover the violation and it received compensation therefor the district raises the argument that the transfer of x's list of donors to a's campaign in accordance with the agreement between the parties saved a's campaign in essence the financing costs and other costs of generating its own donor list free because x paid all the out of pocket prospecting costs further the cost of prospecting for x was less than that for a's campaign because a nonprofit postal rate was available to x for the mailings which is not available to the a's campaign it was said that a got his a friendly list basically for all of this may be true but the fact remains that a's it did not receive the list as if x had paid a cash consideration for his signature campaign received the donor list in consideration for a's signature a gift but as bargained for consideration for_the_use_of a's name and signature on the prospect mailings and the house file mailings a's campaign could have used the cash to pay costs of developing a list of supporters x's list transferred to a's campaign for use was originally for a limited one time use consideration was paid_by a's campaign for the excessive use of the lists in violation of the contract between the parties if additional apt - the various exchanges were all at fair_market_value a's campaign has gained no advantage by virtue of its transaction with x is clear that the letters signed by a were a successful fund raising vehicle for x in terms of actual donations generated and housefile lists developed in addition it x has provided information our office is provided no information regarding the values related to the exchange of x's list of donors accumulated from the a x fund raising effort suggesting that its practice of allowing only a one time use of the donor's list is more restrictive than the standard practice in the industry where multiple use of the donor list would be deemed necessary to acquire the signature of a prominent elected official like a lacking the required valuation necessary to this determination we are unable to say that x's actions in allowing a one time use by a of the developed mailing list from the a x letters constituted an inappropriate or disproportionate financial benefit to a’s campaign by x unable to establish campaign intervention or campaign participation with respect to this issue as a result we are accordingly we hold as follows we lack sufficient valuation information on to the various exchanges to establish that the providing of the donor's list from the a x direct mail fund raising effort to a constituted campaign intervention or campaign participation within the meaning of sec_501 of the code issue private benefit another issue raised in this matter is whether providing a list of donor names from the a x fund raising effort to a for use in his campaign is private benefit under sec_1 c -1 d ii of the regulations the resolution of such issue is unnecessary in light of our determination under issue that the a x fund raising letters constitute intervention in a political campaign within the meaning of sec_501 of the code r oe issue sec_4955 does the sec_4955 tax on political_expenditures apply to the organization for the facts involved in issue sec_1 and above we find campaign intervention or campaign participation under sec_4955 for the same reason as discussed under issue above sec_4955 of the code imposes a tax on each political sec_4955 defines the term political_expenditure expenditure to include any amount_paid or incurred by a section dollar_figure c organization in any participation in or intervention in including the publication or disbursement of statements any political campaign on behalf of any candidate for public_office or in opposition to accordingly we hold as follows the a x direct mail fund raising letters constitute intervention or participation in a political campaign within the meaning of sec_4955 of the code issue sec_4955 tax on organization managers sec_4955 of the code imposes a tax of percent on the agreement of any organization_manager to the making of any expenditure knowing that it expenditure unless such agreement is not willful and due to reasonable_cause similar to the language of the provisions imposing taxes on a foundation_manager under sec_4941 for self-dealing under sec_4944 sec_4945 for taxable_expenditures the language of each of these provisions contains a knowing clause the tax is imposed only if the manager knows that the expenditure is for jeopardizing investments and under the language of this provision is very a political a prohibited i sec_2 a political_expenditure a taxable_expenditure eg expenditure etc each of these provisions contains a savings_clause under which the tax will not be imposed where the action or agreement of the manager foundation_manager is not willful and is due to reasonable_cause similarly sec_53_4955-1 of the foundation and similar excise_tax regulations has provisions concerning the tax imposed under a that closely mimic the language of the regulations under and with respect to the tax imposed on the foundation_manager under those provisions a political evidence tending to show that the manager has sec_53_4955-1 of the regulations addresses the under this provision the manager must have knowing clause actual knowledge that the expenditure is expenditure reason to know that a particular expenditure may constitute a political_expenditure is relevant in determining whether the manager has actual knowledge manager's agreement as willful if it and intentional manager does not know that it sec_53_4955-1 provides that a manager's actions are due to reasonable_cause if the manager has exercised his or her responsibility on behalf of the organization with ordinary business care and prudence is voluntary conscious a political_expenditure is not willful if the a political_expenditure sec_53_4955-1 defines a is sec_53_4955-1 provides a safe_harbor if the manager relies on the advice of counsel expressed in a reasoned written legal opinion that an expenditure is not a political_expenditure by virtue of sec_53_4955-1 the burden_of_proof regarding the issue of whether an organization_manager has knowingly agreed to the making of a political_expenditure is placed on the secretary under sec_7454 of the code revrul_78_76 1978_1_cb_377 provides an example of the imposition of the tax under a of a foundation_manager in an act of self-dealing defined in sec_4941 the trustee of a_trust that is on the participation a private - foundation representing both himself and the private_foundation willfully and without reasonable_cause sells property he owns to the private_foundation knowing that the sale is an act of self-dealing under sec_4941 the tax under a of the code was imposed on further the court imposed the tax under section in that case the court held that payments made to a foundation managers in madden v commissioner t c memo janitorial and maintenance company which was a disqualified_person with respect to the private_foundation were self-dealing under a the court concluded that the foundation managers possessed actual knowledge of sufficient facts concerning the transactions to establish that the arrangements with the disqualified_person maintenance company were self-dealing transactions the court also noted that the foundation managers failed to obtain the advice of counsel with respect to the payments on the foundation managers the tax under sec_4945 was imposed on the the court found that the manager knowingly made foundation_manager in the case of thorne v commissioner t c a taxable_expenditure when he failed to exercise expenditure_responsibility with respect to certain grant recipients the court reached this conclusion in spite of the manager's claim of reliance on the advice of counsel received no written opinion of counsel and the court also indicated that the record did not support a finding that the foundation_manager received an oral opinion of counsel as to a second grantee organization involving a taxable_expenditure the organization was not even formally organized at the time of the purported investigation of it further because the foundation_manager was himself a lawyer the court concluded that he was aware that grants had to conform to certain requirements the foundation_manager the request for technical_advice_memorandum raises as issue the following question does the sec_4955 tax on political_expenditures apply to managers who knowingly participated in the acts involved in issue sec_1 and above 3b - the information submitted by x shows that the officers of the organization relied on the advice of tax counsel as to the tax consequences relating to x's participation in the a x direct mail fund raising campaign as a matter of routine x's counsel reviewed all of the direct mail fund raising materials line by line c examine in any depth the tax implication of the a x mailing since that letter was reviewed and approved by x's tax counsel to determine if there was any violation of section the officers felt it was unnecessary to of the code he also the response of x's tax counsel was even more detailed in because of the volume of further he stated that the a opinion like he stated that he examined and rendered a counsel its description of the tax_advice offered by him on the a xx letter opinion on all fund raising texts work almost all opinions were rendered verbally states that because of the lack of any authority on the subject there was no need to express his opinion in writing stated that i okayed the a letter texts and the use of his signature others approved the format text and related materials for his fund raising letter and was entirely verbal counsél’s correspondence with the organization was a letter dated may tax counsel states that x's management made no knowing political_expenditure because they had been consistently counseled by him that the direct mail fund raising letters did not constitute campaign intervention he found no authority by the internal_revenue_service that would in his opinion in the context stated in his letter suggest a violation of sec_501 regarding the a x fund raising letter included in the of the code he also a's as discussed above sec_53_4955-1 of the regulations generally provides a safe_harbor for the reliance of the organization_manager on the advice of counsel in part as follows it states an organization manager's agreement to an expenditure is ordinarily not considered knowing or willful and is ordinarily considered to be due to reasonable_cause if the manager after full disclosure of the factual situation to ot legal counsel including house counsel relies on the advice of counsel expressed in a reasoned written legal opinion that an expenditure is not a political_expenditure under sec_4955 certain guidelines are not political_expenditures or that expenditures conforming to one could make the argument that the memo dated date addressed to m as vice president treasurer of the x is just such a reasoned written legal opinion of counsel addresses two separate and distinct tax issues clearly identified in the subject heading of the memo as signatory following to the end on page x's tax counsel discusses the issue of whether there is beginning at the bottom of page of the letter and the second is as a sec_501 problem the memo a the date memo is relatively brief and does not is reasoned nevertheless it it discusses various aspects of using the discuss all the tax issues related to the a x letters in terms of campaign intervention or participation could be argued that the memo does qualify as opinion described in sec_53_4955-1 of the regulations it signature of a politician including one who is an active candidate for political office in terms of whether the release of the mailing list to the a's campaign is appropriate as quid pro_guo challenge to the list transfer organization of list names and mentions the united cancer council case pending in the tax_court as supporting the proposition that the mailing list has value to the organization it discusses the chances of success of an irs it discusses the value to the a written legal in the end it makes little difference whether one would memo as qualifying as treat the may legal opinion described in the regulation cited above same regulation also provides that the absence of written advice of counsel meeting the precise definition of the regulations does not organization_manager agreed to the making of the expenditure knowingly willingly or without reasonable_cause by itself give rise to any inference that an a reasoned written that the facts disclosed in this case indicate that this organization has received significant ongoing and intensive - it his verbal approval of the a letter included review he reviewed the a letter text and the use of a's he indicated that he reviewed the a letter line by legal advice from qualified legal counsel knowledgeable in tax matters is the statement of the organization's legal counsel that he rendered his legal opinion on this matter verbally line signature of the format text and related materials verbal legal opinion expressed by x's tax counsel taken in conjunction with the memo of dated may is very difficult to say that x's managers either knew that the expenditure to which the managers agree is expenditure or reasonable_cause b considered to have agreed to an expenditure knowing that it political_expenditure is in determining whether an organization_manager is that the agreement is willful and not due to the test applied under sec_53 in light of the a political as follows is it a the manager is aware that such an expenditure under a the manager has actual knowledge of sufficient facts so that based solely upon these facts the expenditure would be a political_expenditure b these circumstances may violate the provisions of federal tax law governing political_expenditures and c the manager negligently fails to make reasonable attempts to ascertain whether the expenditure is a political_expenditure or the manager is aware that it political_expenditure is a oe - in this regard the actions of x's managers may be contrasted with the foundation_manager in revrul_78_76 and the madden case supra where the foundation_manager s had knowledge of the elements making up a self-dealing transaction were aware of the specific payments being made which were later determined to constitute self-dealing and consult qualified legal counsel consulting only a non-lawyer in madden determined to constitute participation in self-dealing acts thus the actions of such foundation_manager s were failed to in summary even if one were to reach the conclusion that the exception provided by sec_53_4955-1 was not available for x's benefit in this case there is support to suggest that x's managers agreed to an expenditure knowingly or that such agreement is willful and is not due to y a lack of to the contrary the information that does reasonable_cause exist in the file on this matter suggests that x's managers agreed to the expenditure in question without knowing it was a taxable_expenditure and that it was not willful because they did not know that it was a political_expenditure accordingly we hold as follows the tax imposed under sec_4955 does not apply to the managers of x in that the participation of such managers in the acts described above as excused as not willful and is due to reasonable_cause for the reasons stated above a political_expenditure was not knowing and it on the management is issue sec_7805 treatment _ to what extent should any adverse conclusion of law under or sec_4955 be made prospective or sec_501 retroactive in recognition of the technical_advice of the ruling letter of december years returns or for any other reason by virtue of the application of sec_7805 of the code the examination of prior the commissioner tax_exempt_and_government_entities_division t declines to grant relief in this case pursuant to sec_7805 of the code conclusion the a x direct mail fund raising letters constitute intervention in a political campaign within the meaning of sec_501 the letters were sent in cooperation with the candidate of the internal_revenue_code whether or not we lack sufficient information regarding the values of the exchanges to x versus the value of a's signature to x to establish that the providing of the donor's list from the a x t a 3h direct mail fund raising effort to a constituted campaign intervention within the meaning of sec_501 code of the resolution of the private benefit issue is unnecessary in light of our determination under issue that the a x fund raising letters constitute intervention in a political campaign within the meaning of sec_501 of the code the a x direct mail fund raising letters constitute intervention in a political campaign within the meaning of sec_4955 of the code the tax imposed under sec_4955 on the management does not apply to the managers of x in that the participation of such managers in the acts described above as a political_expenditure was not knowing or if knowing it is excused as not willful and is due to reasonable_cause for the reasons stated above the commissioner tax exempt and government entities has denied the requested relief under section division t b a copy of this technical_advice_memorandum is to be given to the organization that it may not be used or cited as precedent sec_6110 of the code provides -end- a2
